[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION RE: MOTION FOR SUMMARY JUDGMENT
The plaintiff, MGA, Inc. has filed a complaint in several counts against the defendants, Swartz, Brown  Boyer, Inc. and Sharon Swartz doing business as SB  B At Home. The plaintiff alleges in count one that Swartz, Brown  Boyer, and Swartz as president and representative of SB  B At Home, entered into a contract with the plaintiff for services as a personnel agency. The plaintiff further alleges that the contract provides for a commission of 20% of the first year salary upon production of a successful candidate and that it produced such a candidate who was hired by the defendants, and is still employed by the defendants. The plaintiff alleges that despite its performance of its obligations under the contract, the defendants have failed to pay the 20% compensation fee.
In their answer, the defendants admit all of these allegations. The plaintiff has moved for summary judgment on count one of its complaint on the ground that there is no genuine issue of material fact as the defendants have admitted the relevant facts in its claim for breach of contract. The defendants have not filed any memorandum or evidence in opposition.
Because the defendants have admitted entering into a contract with the plaintiff, that the plaintiff performed its obligations under the contract, and that the defendants have not paid the agreed fee of 20% of the first year salary, there is no genuine issue of material fact in regard to count one. "[T]he party opposing . . . a motion [for summary judgment] must provide an evidentiary foundation to demonstrate the existence of a genuine issue of material fact. (Internal quotation marks omitted.) Dotyv. Mucci, 238 Conn. 800, 805-06, 679 A.2d 945 (1996). The defendants have provided no such evidence and accordingly, the plaintiff's motion for summary judgment as to count one is granted as to liability only.
ANDREA, J.